—In an action to reforeclose a mortgage the defendant Frank Schambra appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 8, 1999, as denied his motion, inter alia, *588to direct that the credit for rents and profits be based on fair market rental value and that he be permitted access to the subject premises to appraise it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion (see, RPAPL 1522; Merrill Lynch Bus. Fin. Sys. v Schambra, 237 AD2d 418). Goldstein, J. P., Plorio, Luciano and H. Miller, JJ., concur.